United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30656
                        Conference Calendar



DONALD RAY ALEXANDER,

                                    Plaintiff-Appellant,

versus

TOWN OF MANSURA; RENEA Y. ROY; PHILLIP LUCAS, In His Official
Capacity as Chief of Police of the Town of Mansura,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 1:03-CV-01494-FAL
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Donald Ray Alexander appeals the district court’s denial of

his motion for a new trial.   Alexander does not challenge the

district court’s determination that his motion for a new trial

was not filed timely.   See FED. R. CIV. P. 59(b).

     We apply less stringent standards to parties proceeding

pro se than to parties represented by counsel, and we liberally

construe the briefs of pro se litigants; however, pro se parties

must still brief the issues and reasonably comply with the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-30656
                                   -2-

requirements of FED. R. APP. P. 28.    Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).     When an appellant fails to identify

any error in the district court’s analysis, it is the same as if

the appellant had not appealed that judgment.      Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   “FED. R. APP. P. 28(a)[(9)(A)] requires that the

appellant’s argument contain the reasons he deserves the

requested relief with citation to the authorities, statutes and

parts of the record relied on.”      Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).

     Because Alexander does not address the district court’s

reason for denying his new trial motion, he has abandoned the

only issue on appeal.      Brinkmann, 813 F.2d at 748.   Alexander’s

appeal is without arguable merit and, therefore, is DISMISSED as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.    Alexander is warned that further

frivolous filings in this court will subject him to sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.